
	
		I
		111th CONGRESS
		1st Session
		H. R. 3215
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Rooney introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the National Park Service Superintendent of the Everglades National
		  Park, to allow individuals to hunt and kill Burmese pythons within the
		  boundaries of that Park.
	
	
		1.Authorization to hunt and
			 kill Burmese pythons in Everglades National ParkThe Secretary of the Interior, acting
			 through the National Park Service Superintendent of the Everglades National
			 Park, may authorize individuals to hunt and kill Burmese pythons (Python
			 molurus bivittatus) within the boundaries of that Park.
		
